Citation Nr: 1758579	
Decision Date: 12/18/17    Archive Date: 12/28/17

DOCKET NO.  08-27 504	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for degenerative arthritis of the right knee. 

2.  Entitlement to a rating in excess of 10 percent for degenerative arthritis of the left knee. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Koria B. Stanton, Associate Counsel



INTRODUCTION

The Veteran served on active duty from June 1977 to June 1997.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio, which denied a rating in excess of 10 percent for degenerative arthritis of the bilateral knees.  In a March 2012 rating decision, separate 10 percent ratings were assigned for each knee, effective May 17, 2000, the date service connection was awarded.  

This case was remanded by the Board in November 2011 and October 2013 for additional development.  Thereafter, in a March 2015 decision, the Board denied the Veteran's claims for increased ratings for his bilateral knee disabilities.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In August 2015, the Court issued an Order based on a Joint Motion for Remand (JMR) in which it vacated the Board's decision and remanded the matter for further consideration.  

Subsequently, such claims were remanded by the Board in November 2015 for additional development, and in a June 2016 decision, the Board granted separate 10 percent ratings for status post meniscectomy of the left and right knees.  Additionally, the Board remanded the issues of a rating in excess of 10 percent for degenerative arthritis of the left and right knees for further consideration.  Thereafter, while on remand, a September 2016 rating decision implemented the Board's award and assigned separate 10 percent ratings for the Veteran's right and left knee meniscal disorders, effective October 14, 2009, and December 16, 2010, the date of his meniscal surgeries, respectively.  Thereafter, the remaining claims were again remanded by the Board in March 2017 for additional development.

Following the completion of the ordered development, the Agency of Original Jurisdiction (AOJ) readjudicated the Veteran's claims in a September 2017 supplemental statement of the case.  However, the issues pertaining to the propriety of the separately assigned 10 percent ratings for the Veteran's right and left knee meniscal disorders were erroneously included in such supplemental statement of the case.  In this regard, the Board's June 2016 decision awarding the separate 10 percent ratings for such disabilities is final.  Consequently, the matters pertaining to the propriety of the separately assigned ratings for the Veteran's right and left knee meniscal disorders are no longer in appeal status.

The Board further notes that an October 2017 rating decision granted separate 20 percent ratings for torn meniscuses of the right and left knees, effective July 14, 2006.  Temporary total evaluations for convalescence following surgeries for the torn meniscuses were awarded for the right knee from December 16, 2010, to February 2011, and a 10 percent rating was assigned thereafter, and for the left knee from October 14, 2009, to December 1, 2009, and a 10 percent rating was assigned thereafter.  To date, the Veteran has not entered a notice of disagreement as to such decision.  

The Veteran's claims for increased ratings for degenerative arthritis of the right and left knees now return to the Board for further appellate review.   However, as additional development is necessary with regard to such claims, the appeal is again REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

Although the Board regrets the additional delay, another remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  38 U.S.C. § 5103A (2012); 38 C.F.R. § 3.159 (2017).

During the course of the appeal, the Veteran was afforded VA examinations in January 2007, December 2011, November 2013, August 2016, and August 2017 that address the nature and severity of his bilateral knee disabilities.  

In this regard, the Court recently addressed 38 C.F.R. § 4.40, which states that a VA examiner must "express an opinion on whether pain could significantly limit functional ability" and the examiner's determination in such regard "should, if feasible, be portrayed in terms of the degree of additional range-of-motion loss due to pain on use or during flare-ups."  In this regard, the Court concluded that, when a VA examiner is asked to provide an opinion as to additional functional loss during flare-ups of a musculoskeletal disability, the examiner must obtain information from the Veteran regarding the severity, frequency, duration, characteristics, and/or functional loss related to such flare-ups.  The Court further concluded that, if the examination was not being conducted during a flare-up, the examiner should provide an opinion based on estimates derived from the information above as to the additional loss of range of motion that may be present during a flare-up.  Additionally, if the examiner cannot provide an opinion as to additional loss of motion during a flare-up without resorting to mere speculation, the examiner must make clear that s/he has considered all procurable data (i.e., the information regarding frequency, duration, characteristics, severity, and/or functional loss related to such flare-ups elicited from the Veteran), but any member of the medical community at large could not provide such an opinion without resorting to speculation.  Sharp v. Shulkin, 29 Vet. App. 26, 33 (2017). 

Upon a review of the Veteran's VA examinations performed during the course of the appeal, it does not appear that all conformed to the Court's holdings in Sharp.  The Board observes that, while the August 2017 VA examination addresses such aspects of the Court's holding in Sharp, the January 2007, December 2011, November 2013, and August 2016 VA examinations do not.  

In this regard, the Veteran reported experiencing flare-ups at the time of the January 2007, December 2011, November 2013, and August 2016 VA examinations, but the January 2007, December 2011, and August 2016 VA examiners did not indicate whether such resulted in additional limitation of motion; and the November 2013 VA examiner indicated that the Veteran's range of motion decreased to a greater extent during his reported flare-ups, but did not provide an estimate of such.  

Additionally, as directed by the March 2017 Board remand, a VA medical opinion was obtained in July 2017 regarding the functional limitations caused by the Veteran's flare-ups and repetitive use.  Specifically, the Board advised the examiner to indicate whether, and to what extent, the Veteran's range of motion was additionally limited during flare-ups or repetitive use, expressed, if possible, in terms of degrees, or explain why such details could not be feasibly provided.  In this regard, the July 2017 VA examiner indicated that there was moderate functional limitations caused by the Veteran's flare-ups and repetitive use, but he did not provide an estimate of such. 

As the Veteran recently underwent a VA examination that was in compliance with the Court's holding in Sharp, a reexamination of his bilateral knee disabilities is not necessary at this time.  Rather, the Board finds that a remand is necessary in order to obtain a retrospective medical opinion addressing the findings in the prior examinations conducted during the appeal period pursuant to the Court's holding.

Accordingly, the case is REMANDED for the following action:

1.  Forward the record to an appropriate VA examiner so as to offer a retrospective opinion regarding the findings referable to the Veteran's bilateral knee disabilities rendered at previous VA examinations.  The record, to include a complete copy of this remand, must be made available to the examiner.  

The examiner is requested to review the VA examinations containing the Veteran's endorsements of flare-ups in his left and right knees conducted during the course of the appeal in January 2007, December 2011, November 2013, and August 2016.  With regard to each examination, the examiner is requested to offer an opinion as to whether additional loss of range of motion was present during a flare-up.  If the examiner is unable to do so, the examiner must make clear that s/he has considered all procurable data (i.e., the information regarding frequency, duration, characteristics, severity, and/or functional loss related to such flare-ups elicited from the Veteran), but any member of the medical community at large could not provide such an opinion without resorting to speculation.

All opinions expressed should be accompanied by supporting rationale.

2.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response. 

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).



